DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the deepest region” in line 3. It is unclear what region is referred to in the limitation since there is only one region recited up to the point of this limitation, “a sloping region” from claim 1. What other region is being compared? What measurement is being referenced?  
Claim 5 recites the limitation "the deepest region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “a feed trough” in line 2. It is unclear if the limitation is the same or a separate, distinct feed trough from the feed trough of claim 1. 
Claim 12 recites the limitation “at least one feed trough” in lines 2-3. It is unclear if the limitation is the same or a separate, distinct feed trough from the feed trough of claim 1.
Claim 15 recites the limitation “an adjustable dividing wall” in line 2. It is unclear if the limitation is the same or a separate, distinct dividing wall than the dividing wall recited in claim 10. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Finco (WO 2017017060) in view of Morrill (US 2167956).
Regarding claim 1, Finco discloses a device (11) for accommodating chicks in poultry rearing, having a grid floor (p. 4, lines 8-10, either first bottom (12) or second bottom (15)), comprising a sloping region (p. 3, line 26) of the grid floor and a feed trough (20) on an elevated edge of the grid floor (see Fig. 1 which depicts (20) on an elevated edge (not a bottom edge) of the grid floor).
Finco does not explicitly disclose that the feed trough is on an elevated outer edge of the grid floor. 
Morrill teaches a device that includes a feed trough (23) on an elevated outer edge of the floor (Figs. 1 and 2 show the feed trough (23) on an outer edge along end of upper floor (8) (elevated)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Finco with a feed trough on an elevated outer edge of the floor as taught by Morrill in order to easily remove the feed trough for cleaning, etc. 
Regarding claim 2, Finco as modified by Morrill teaches (references to Finco) the device further comprising an egg conveyor (p. 4, lines 2-3; egg collection means (14) can comprise a conveyor belt) following the sloping region of the grid floor (Figs. 1 and 2 show (14) following the sloped region of the floor (12)).
Regarding claim 3, Finco as modified by Morrill teaches (references to Finco)  the device further comprising a removable lateral cover (26) of the egg conveyor. 
Regarding claim 6, Finco as modified by Morrill teaches (references to Finco) wherein an approach region is provided at an outer edge of the grid floor or at mutually opposite edges (door (25) covers window along edge with (26) below the door providing an approach region). 
Regarding claim 16, Finco discloses a housing arrangement for husbandry in an aviary, comprising a plurality of accommodation levels (p. 1, lines 6-12 discloses a housing arrangement with a plurality of levels (cages arranged in a battery, one above the other)), wherein at least one accommodation level is a rearing level and at least one accommodation level is a laying hen level (module (10) allows for rearing or laying hen levels within the cages of a battery), comprising, in the rearing level, a device (11) for accommodating chicks in poultry rearing, the device for accommodating chicks in poultry rearing having a grid floor (p. 4, lines 8-10, either first bottom (12) or second bottom (15)), a sloping region (p. 3, line 26) of the grid floor, and a feed trough (20) on an elevated edge of the grid floor (see Fig. 1 which depicts (20) on an elevated edge (not a bottom edge) of the grid floor).
Finco does not explicitly disclose that the feed trough is on an elevated outer edge of the grid floor. 
Morrill teaches a device that includes a feed trough (23) on an elevated outer edge of the floor (Figs. 1 and 2 show the feed trough (23) on an outer edge along end of upper floor (8) (elevated)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Finco with a feed trough on an elevated outer edge of the floor as taught by Morrill in order to easily remove the feed trough for cleaning, etc.
Regarding claim 18, Finco as modified by Morrill teaches (references to Finco) a poultry house (p. 1, lines 6-12 discloses a housing), comprising a device (11) for accommodating chicks in poultry rearing, the device (11) for accommodating chicks in poultry rearing having a grid floor (p. 4, lines 8-10, either first bottom (12) or second bottom (15)), a sloping region (p. 3, line 26) of the grid floor, and a feed trough (20) on an elevated edge of the grid floor (see Fig. 1 which depicts (20) on an elevated (not a bottom edge) of the grid floor).
Finco does not explicitly disclose that the feed trough is on an elevated outer edge of the grid floor. 
Morrill teaches a device that includes a feed trough (23) on an elevated outer edge of the floor (Figs. 1 and 2 show the feed trough (23) on an outer edge along end of upper floor (8) (elevated)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Finco with a feed trough on an elevated outer edge of the floor as taught by Morrill in order to easily remove the feed trough for cleaning, etc.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Finco (WO 2017017060) in view of Morrill (US 2167956) and further in view of Graves et al. (US 3521603).
Regarding claim 4, Finco as modified by Morrill does not explicitly teach the device further comprising a central egg channel. 
Graves et al. teaches a central egg channel (members (18) define a central channel for eggs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Finco modified by Morrill with a central egg channel as taught by Graves et al. in order to help anchor support members if needed (Graves et al.: col. 3, lines 2-8). 
Regarding claim 5, Finco as modified by Morrill and Graves et al. teaches the device of claim 4, with the egg channel (Graves et al.: members (18) define a central channel for eggs) in a center of the grid floor (Finco: p. 4, lines 8-10, either first bottom (12) or second bottom (15)). Finco as modified by Morrill and Graves et al., as discussed so far, is silent about the center of the grid floor as the deepest region.
In addition to the above, Graves et al. teaches the center of the floor as the deepest region (Fig. 1 and 3 shows that the center channel is lower than the side walls). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Finco modified by Morrill and Graves et al. to provide the center of the grid floor as the deepest region to allow for the eggs to roll into the egg channel for ease of use. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Finco (WO 2017017060) in view of Morrill (US 2167956) and further in view of Kuehlmann (DE 20112364, hereinafter “Kuehlmann ‘364”).
Regarding claim 7, Finco as modified by Morrill does not explicitly teach the device further comprising a vertically adjustable feed trough.  
Kuehlmann ‘364 teaches a vertically adjustable feed trough (1) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feed trough of Finco modified by Morrill to be vertically adjustable as taught by Kuehlmann ‘364 in order to allow for multiple ages/sizes of poultry to feed (Kuehlmann ‘364: paragraph [0015] of machine translation). 
Regarding claim 8, Finco as modified by Morrill and Kuehlmann ‘364 teaches (references to Kuehlmann ‘364) wherein the feed trough (1) is movable from a low position on the grid floor into a high position at a distance from the grid floor (paragraph [0015] of machine translation).
Regarding claim 9, Finco as modified by Morrill and Kuehlmann ‘364 teaches (references to Finco) the device further comprising a stationary or adjustable sitting perch (18) above the feed trough (20).
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Finco (WO 2017017060) in view of Morrill (US 2167956) and further in view of Porps (DE 29701316).
Regarding claim 10, Finco as modified by Morrill does not explicitly teach a dividing wall on the grid floor or above the grid floor. 
Porps teaches a dividing wall (6) on the grid floor or above the grid floor (paragraph [0005] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Finco modified by Morrill with a dividing wall as taught by Porps in order to allow for a number of types of feed used at the same time and respective amounts to be freely selected (Porps: paragraph [0007] of machine translation).
Regarding claim 11, Finco as modified by Morrill and Porps teaches (references to Porps) wherein the dividing wall (6) is adjustable, capable of being raised upwards or capable of being made smaller (paragraph [0005] of machine translation).  
Regarding claim 12, Finco as modified by Morrill and Porps teaches the device further comprising a drinking station (Finco: (19)) and a feed trough on one side of the dividing wall and at least one feed trough on the other side of the dividing wall (Porps: paragraph [0007] of machine translation discloses that the wall splits up the feed chamber, therefore there would be at least one feed trough on each side of the dividing wall). 
Regarding claim 14, Finco as modified by Morrill and Porps teaches (references to Finco) the device further comprising an approach region (door (25) covers window along edge with (26) below the door providing an approach region) on one side of the dividing wall and an egg collecting region (14) on the other side of the dividing wall. 
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Finco (WO 2017017060) in view of Morrill (US 2167956) and Porps (DE 29701316) and further in view of Kuehlmann (DE 20112364, “Kuehlmann ‘364”).
Regarding claim 15, Finco as modified by Morrill and Porps teaches an approach region (Finco: door (25) covers window along edge with (26) below the door providing an approach region), an adjustable dividing wall (Porps: paragraph [0005] of machine translation) and an egg collection region (Finco: (14)), wherein a feed trough is provided between the dividing wall and the approach region (feed trough would be between the approach region and a dividing wall further towards the center of Fig. 1 of Finco). Finco as modified by Porps does not explicitly teach wherein the feed trough is vertically adjustable.
Kuehlmann ‘364 teaches a vertically adjustable feed trough (1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feed trough of Finco modified by Morrill and Porps to be vertically adjustable as taught by Kuehlmann ‘364 in order to allow for multiple ages/sizes of poultry to feed (Kuehlmann ‘364: paragraph [0015] of machine translation).
Regarding claim 17, Finco discloses a poultry house (p. 1, lines 6-12 discloses a poultry house), comprising a housing arrangement for husbandry in an aviary, the housing arrangement comprising: a plurality of accommodation levels (p. 1, lines 6-12 discloses a housing arrangement with a plurality of levels (cages arranged in a battery, one above the other)), wherein at least one accommodation level is a rearing level and at least one accommodation level is a laying hen level (module (10) allows for rearing or laying hen levels within the cages of a battery); and in the rearing level, a device (11) for accommodating chicks in poultry rearing, the device for accommodating chicks in poultry rearing having a grid floor (p. 4, lines 8-10, either first bottom (12) or second bottom (15)), a sloping region (p. 3, line 26) of the grid floor, a feed trough (20) on an elevated edge of the grid floor (see Fig. 1 which depicts (20) on an elevated edge (not a bottom edge) of the grid floor), an approach region (door (25) covers window along edge with (26) below the door providing an approach region), an egg collection region (region around egg collection means (14)).
Finco does not explicitly teach that the feed trough is on an elevated outer edge of the grid floor, an adjustable dividing wall on or above the grid floor, and a vertically adjustable feed trough between the adjustable dividing wall and the approach region. 
Morrill teaches a device that includes a feed trough (23) on an elevated outer edge of the floor (Figs. 1 and 2 show the feed trough (23) on an outer edge along end of upper floor (8) (elevated)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Finco with a feed trough on an elevated outer edge of the floor as taught by Morrill in order to easily remove the feed trough for cleaning, etc.
Porps teaches an adjustable dividing wall (6) on or above the grid floor (paragraph [0005] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Finco modified by Morrill with an adjustable dividing wall as taught by Porps in order to allow for a number of types of feed used at the same time and respective amounts to be freely selected (Porps: paragraph [0007] of machine translation).
Kuehlmann ‘364 teaches a vertically adjustable feed trough (1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a feed trough of Finco modified by Morrill and Porps to be vertically adjustable as taught by Kuehlmann ‘364 in order to allow for multiple ages/sizes of poultry to feed (Kuehlmann ‘364: paragraph [0015] of machine translation). Please note in the combination, the vertically adjustable feed trough of Kuehlmann ‘364 is between the adjustable dividing wall taught by Porps and the approach region taught by Finco. 
Response to Arguments
Applicant's arguments filed 4/18/2022 with respect to claims 1-12 and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643